*311
ORDER

PER CURIAM.
James Isbell (“defendant”) appeals the judgment on his conviction of one count of sexual misconduct involving a child. Defendant claims the trial court erred in entering its judgment because there was insufficient evidence to support his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).